Citation Nr: 0404541	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-12 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder to include anxiety.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The veteran, who had active service from February 1965 to May 
1968, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in July 1981 denied 
service connection for a nervous condition.

3.  The evidence received since the July 1981 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSION OF LAW

1.  The RO's July 1981 rating decision, which denied 
entitlement to service connection for a nervous condition, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).

2.  The evidence received subsequent to the RO's July 1981 
rating decision is not new and material, and the claim for 
service connection for a psychiatric disorder to include 
anxiety is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case issued in 
conjunction with the veteran's appeal have notified him of 
the evidence considered, the pertinent laws and regulations, 
and the reasons why his claim was denied.  In addition, a 
letter dated March 2002 specifically informed the veteran of 
the VCAA and what the VA's and the veteran's responsibilities 
were under the Act, including the division of 
responsibilities in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were VA outpatient 
records.  The veteran has not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim to reopen is 
appropriate.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2003).  
Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  
The Board notes that the veteran's claim for service 
connection for a psychiatric disorder was previously 
considered and denied by the RO in a rating decision dated 
July 1981.   In that decision, the RO essentially found that 
this disability was not incurred in or aggravated by service.  
The veteran did not appeal this decision, which then became 
final.  See 38 U.S.C.A. § 7105.

In February 2002, the veteran essentially requested that his 
claim for a psychiatric disorder be reopened.  The RO denied 
reopening the claim on the basis that new and material 
evidence had not been submitted.  As a general rule, a claim 
shall be reopened and reviewed if new and material evidence 
is presented or secured with respect to a claim that is 
final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance is "new and material."  The Board acknowledges 
that there has been a regulatory change in the definition of 
new and material evidence that is applicable to all claims 
filed on or after August 29, 2001, such as the instant case.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).   Under the version of 38 C.F.R. § 3.156(a) 
applicable in this case, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

As previously indicated, the rating decision dated in July 
1981 denied service connection for a nervous condition.  The 
RO noted that the entrance and separation examinations were 
negative for the claimed disorder.  The RO noted that service 
medical records did not contain any evidence of a psychiatric 
disorder or an injury to the nervous system as secondary to a 
claimed jeep accident in service.  Service medical records 
show a diagnosis of alcoholic gastritis with psychic overlay 
in April 1967 with a normal examination at the time, and 
although the veteran responded in the affirmative to the 
question at the time of separation examination in May 1968 as 
to whether he had had a history of nervous trouble of any 
sort, it was noted by the examiner in the narrative portion 
to be negative at that time; as noted by the RO, psychiatric 
examination was negative at the time of separation.  The RO 
in its July 1981 rating decision also found that there was no 
evidence of record establishing manifestations of a psychosis 
or other neurological condition to a compensable degree 
within one year of separation from service.  The veteran was 
notified of the decision and of his appellate rights.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence associated with the claims file subsequent to 
that decision includes VA outpatient records dated January 
1998 to February 2002.  These records relate that the veteran 
has been treated for substance abuse, gout and an essential 
tremor, which reportedly worsened when the veteran became 
nervous.  The Board has thoroughly reviewed this evidence.  
However, the Board finds that such evidence is not new and 
material within the meaning of laws and regulations set forth 
above, and as such, there is no basis to reopen the claim for 
service connection.

The Board finds that the VA outpatient records are certainly 
new in that they were not of record at the time of the July 
1981 rating decision.  However, these treatment records are 
not material, as they fail to provide a nexus between a 
current disorder and the veteran's military service.  Rather, 
the evidence simply shows that the veteran has had treatment 
for an essential tremor reportedly made worse by nervousness 
many years following service.  These records do not relate to 
an unestablished fact necessary to substantiate the claim, 
nor do they raise a reasonable possibility of substantiating 
the claim.  As such, the Board finds that these VA outpatient 
records are not material.

Significantly, the evidence missing at the time of the July 
1981 rating decision continues to be absent.  Specifically, 
there remains no competent medical evidence which indicates 
that the veteran has a psychiatric disorder to include 
anxiety that was incurred in or aggravated by service or that 
is in any way causally or etiologically related to his 
service.  Accordingly, the Board finds that new and material 
evidence has not been presented to reopen the veteran's 
previously denied claim for service connection for a 
psychiatric disorder to include anxiety.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a psychiatric disorder to include anxiety is 
denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



